DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-7) in the reply filed on 7/1/2020 is acknowledged.
Claims 17-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/1/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being obvious over Amata (US 2014/0083981) in view of Peters (US 2014/0008342) and Johnson (US 3,493,713) as evidenced by Al-Mostaneer (US 2012/0111837).
With respect to the limitations of claim 1, Amata teaches a method of arc welding (Fig 1, GMAW system 10, 0018), comprising: providing a welding wire (Fig 1, tubular welding wire 20, 0024) comprising one or more alkaline earth metal elements (Table 2, magnesium, 0035); applying power (Fig 1, welding power source 12, power source 30, 0018, 0019) to the welding wire (50) to generate a plasma arc sufficient to melt the welding wire (Fig 1, arc 34, 0022); and depositing molten droplets formed by melting the welding wire (the GMAW welding of Amata inherently deposits molten droplets formed by melting the welding wire as evidenced by Al-Mostaneer, Fig 2, 0057) onto a workpiece (Fig 1, workpiece 22, 0022) at a high deposition rate of pounds per hour (Table 4, Deposition Rate, 23.30 lbs/hr) while providing a substantially constant power (constant voltage power source 30, 0019) delivered to the plasma arc.  Amata discloses the claimed invention except for regulating to maintain a substantially constant power  delivered to the plasma arc; the deposition rate exceeding 30 pounds per hour.
However, Peters discloses regulating to maintain a substantially constant power delivered to the plasma arc (Fig 4, 0028, 0029, 0031, 0032, Thus, during welding changes in the actual voltage and/or current are detected such that it is determined that the actual voltage/current is different from the desired voltage/current causing a difference in energy provided by the welding operation…By placing the lost energy back into the waveform in the following pulse, embodiments of the present invention can quickly stabilize the welding operation after an event which interrupts or disturbs the desired welding waveform. That is, embodiments of the present invention can provide an ongoing real-time power correction in the welding waveform during the welding process) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the welding method of Amata having a power source with the regulating to maintain a substantially constant power delivered to the plasma arc of Peters for the purpose of providing a known ongoing real-time power correction in the welding waveform during the welding process (0032). 
Additionally, it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the arc welding method of Amata to have a deposition rate exceeding 30 pounds per hour, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable deposition rate ranges involves only routine skill in the art.  One would have been motivated to increase the deposition rate of Amata in view of Mnich to a deposition rate exceeding 30 pounds per hour, for the purpose of improving the overall efficiency and production rate of the arc welding method (see MPEP 2144.04).
Additionally, Johnson discloses the deposition rate exceeding 30 pounds per hour (Col 7, Lines 25-31) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the arc welding method of Amata in view of Mnich with the deposition rate exceeding 30 pounds per hour of Johnson for the purpose of improving the overall efficiency and production rate of the arc welding method.
With respect to the limitations of claims 2, 3 and 4, Amata teaches the concentration of the one or more alkaline earth metal elements in the welding wire is between 0.005% and 10% based on a total weight of the welding wire (Table 2, E1-E12, magnesium ranging from 1.84 ~ 2.54); the welding wire is a metal-cored welding wire (0013, such as metal-cored or flux-cored) comprising a sheath (Fig 2, metallic sheath 52, 0023) and a core (Fig 2, core 54, 0023) surrounded by the sheath, the core comprises the one or more alkaline earth metal elements (Table 2, magnesium); the core comprises particles having a first base metal composition (Table 2, Iron, Manganese, 0014) that is alloyed (0014, manganese…function an alloying metal for the resulting weld; 0022, the tubular welding wire may further include alloying components to contribute species [e.g., copper, molybdenum, silicon, carbon, or other suitable alloying components] to the weld pool) with the one or more alkaline earth metal elements (Table 2, magnesium).
Claims 5 and 6 are objected to because they are dependent on claims 1 and 3.

Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Amata (US 2014/0083981) in view of Peters (US 2014/0008342) and Johnson (US 3,493,713) as applied to claim 1, further in view of Barhorst (US 2016/0082541).
With respect to the limitations of claim 7, Amata in view of Mnich and Johnson discloses the claimed invention except for the one or more alkaline earth metal elements comprises one or more of Ba or Ca.  However, Barhorst discloses the one or more alkaline earth metal elements comprises one or more of Ba or Ca (0023, the organic stabilizer may be any organic molecule that includes…alkali earth metal ions (e.g., Group II: beryllium (Be), magnesium (Mg), calcium (Ca), strontium (Sr), or barium (Ba)) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the method of arc welding of Amata in view of Mnich and Johnson having a welding wire comprising a magnesium alkaline earth metal element core with the one or more alkaline earth metal elements comprises one or more of Ba or Ca of Barhorst for the purpose of using known substitute alkaline earth metal for the magnesium in a core of a welding wire.   

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 24 and 25 are allowed because they include the limitations of claims 5 and 6 which was indicated allowable in the office action dated 1/14/2021.

Response to Amendments
Claim 1 has been amended. 
Claims 1-25 are pending.
Claims 8-23 are withdrawn.

Response to Arguments
Applicant's arguments filed 4/12/2021 with respect to the 103 rejection of claim 1 have been fully considered and are persuasive, therefore the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Amata (US 2014/0083981) in view of Peters (US 2014/0008342) and Johnson (US 3,493,713).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        6/15/2021